          Case 3:20-cr-00266-JST Document 78 Filed 08/13/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT of CALIFORNIA

                           CRIMINAL HEARING MINUTES

 Judge:            Jon S. Tigar                         Time in Court:    19 minutes
 Date:             August 13, 2021
 Case No.          3:20-cr-00266-JST-1

 United States of America            v.          Michael Brent Rothenberg

                                            Defendant
                                           Present
                                           Not Present
                                           In Custody

 Kyle Waldinger                                         Hanni Fakhoury
 U.S. Attorney                                          Defense Counsel



 Courtroom Deputy Clerk: Mauriona Lee                   Court Reporter: Raynee Mercado


                                    PROCEEDINGS

Motion to change venue – held.

                                 RESULT OF HEARING

   1. Argument heard from both parties. Motion taken under submission. Written order to
      issue.




                                             1
